Title: John Quincy Adams to Abigail Adams Smith, 15 April 1795
From: Adams, John Quincy
To: Smith, Abigail Adams


          
            My Dear Sister.
            The Hague April 15. 1795.
          
          By the arrival of Mr: Van Rensselaar, I am favoured with your letter of Novr: 29. I have not yet seen that Gentleman, who is still at Amsterdam, but proposes visiting this place in a few days; you well know what a pleasure we always derive in foreign Countries merely from the sight of one of our own Countrymen, and in this instance I

shall be still more gratified in meeting a person, who comes recommended from my best friends.
          You have doubtless been informed long before this, that the french are in Possession not only of Amsterdam, but of this whole Republic. You will have learnt also at the same time, that our personal security has never been for a moment endangered; indeed we never had occasion for an instant of apprehension on our own Account, as we knew, we were under a protection which at any rate would be respected. But the principles proclaimed and observed by the French since their arrival, have extended personal safety to every individual, and private property has been equally inviolate.
          They came as the Enemies only of the Government, but as the friends of the People. They have hitherto uniformly discovered this character in both its parts, and the probability seems to be that they will continue to preserve it.
          Since the Revolution in France, which put an end at once to the power, and the life of Robespierre, the french councils have assumed a very different aspect from that which had for so long a time presented, a constant violation of every principle of Justice, and every Sentiment of Humanity. They have thrown off the burden of oppression which had become intolerable; they have recovered from the political fanaticism, which during one period had an influence among them, which they are now the first to lament; and nothing now remains for them but to settle into a state that may relieve them from the violent agitations which they still experience.
          The greatest inconvenience that I have suffered in consequence of their success in this Country, has been the interruption of communication, with almost all Europe, as well as with America. It prevents me from hearing from, and from writing to my friends, so often as I should wish; and this privation is but partially balanced, by a free communication with France itself which enables us to observe more particularly the interesting occurrences which are daily taking place in that Country.
          It gives me great pleasure to be informed by your letter, that our Parents, and our friends in general were well when it was written. The news of Mr Shaw’s death was equally painful and unexpected to us. The loss of a good Man, is always a misfortune to Society, but in this instance I fear it will be distressing in its consequences to his family. Our amiable Aunt especially, will need all her fortitude, and all her resignation, and I hope they will not be without their reward.
          
          We are indeed once more scattered about the world as you observe, and our destiny from our childhood, has been that of wanderers, beyond the common lot of men. But in the pursuit of no improper purposes distance of space and difference of clime, by temporary deprivations can only enhance the pleasure we derive from the Society of one another, and the hopes of meeting again all together which can never abandon us always affords some consolation against the tediousness of long absence and distant separation.
          I would request you to present my compliments of Congratulation to your Sister Charity upon her marriage, were it not for the presumption that by the time my Letter will reach you, it will be an old Story. However, though I have not the pleasure of an acquaintance with Mr Shaw, I have such an opinion of the Lady’s taste and judgment, as well as her disposition, that I am perswaded the marriage is one of those the anniversary of which will admit of congratulation.
          Thomas is well, and writes you by the present opportunity; he will give you perhaps a detail of his observations in a Country which presented to him an aspect altogether new. As yet he has not seen it in the most favourable point of view. A Revolution, a Conquest, and a Winter severe beyond a parallel combining all together cannot present the most agreeable scenes to the imagination or the Senses; but we have seen nothing so afflictive to humanity as might be expected from such Events, and at present we have a promising prospect of political tranquility, which will enable us to enjoy the beauties of the Season, which has already assumed its most pleasing forms.
          Remember me affectionately to your children, and be assured of the invariable Sentiments with which I am your friend and brother.
          
            John Q. Adams.
          
        